Exhibit 10.5


REHABCARE GROUP, INC.
SEVERANCE PLAN FOR COMPANY SENIOR VICE PRESIDENTS
(As Amended and Restated Effective January 1, 2009)


 
1.           Purpose and Effective Date
 
The RehabCare Group, Inc. Severance Plan for Company Senior Vice Presidents
(“Plan”) was established to provide severance benefits to eligible terminated
Employees while they seek alternative employment, provided such termination of
employment occurs prior to a Change in Control of the Company.  In consideration
for such benefits, the Employee shall be subject to a one-year non-compete
agreement and shall release the Company and its Affiliates from any claims
related to employment termination.  The Plan was effective January 1,
2006.  RehabCare Group, Inc. now wishes to amend and restate the Plan to conform
the Plan to the final regulations issued by the Internal Revenue Service under
Section 409A of the Internal Revenue Code.  This Amended and restated Plan is
effective January 1, 2009.
 
2.           Definitions
 
 
(a)
Affiliate means any corporation or other business entity that from time to time
is, along with the Company, a member of a controlled group of businesses as
defined in Code section 414(b) and (c), as modified in accordance with Treas.
Reg. §1.409A-1(h)(3) (50%) control test).  A corporation or business entity is
an Affiliate only while a member of such controlled group.

 
 
(b)
Cause means (i) the Employee’s willful and continued failure to substantially
perform his duties with the Company (other than as a result of incapacity due to
physical or mental condition), after a written demand for substantial
performance is delivered to the Employee by the Company, which specifically
identifies the manner in which the Employee has not substantially performed his
duties, or (ii) the Employee’s commission of an act constituting a criminal
offense that would be classified as a felony under the applicable criminal code
or involving moral turpitude, dishonesty, or breach of trust.  For purposes of
this section, no act or failure to act on the Employee’s part shall be
considered “willful” unless done, or omitted to be done, without good faith and
without reasonable belief that the act or omission was in the best interest of
the Company.

 
Notwithstanding the foregoing, the Employee shall not be deemed to have been
terminated for Cause unless and until (i) he receives a notice of termination
from the Company, (ii) he is given the opportunity, with counsel, to be heard
before the Board, and (iii) the Board finds, in its good faith opinion, that the
Employee was guilty of the conduct set forth in the notice of termination.
 
 
(c)
Change in Control means:

 
 
(i)
The acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company;

 
 
(ii)
The acquisition by one person, or more than one person acting as a group, of
ownership of stock of the Company, that together with stock of the Company
acquired during the twelve-month period ending on the date of the most recent
acquisition by such person or group, constitutes 30% or more of the total voting
power of the stock of the Company;

 
 
(iii)
A majority of the members of the Company’s board of directors is replaced during
any twelve-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors before
the date of the appointment or election;

 
 
(iv)
One person, or more than one person acting as a group, acquires (or has acquired
during the twelve-month period ending on the date of the most recent acquisition
by such person or group) assets from the Company that have a total gross fair
market value (determined without regard to any liabilities associated with such
assets) equal to or more than 40% of the total gross fair market value of all of
the assets of the Company immediately before such acquisition or acquisitions.

 
Persons will not be considered to be acting as a group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.  However, persons will be considered to be acting
as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
 
This definition of Change in Control shall be interpreted in accordance with,
and in a manner that will bring the definition into compliance with, the
regulations under Section 409A of the Code.
 
 
(d)
Code means the Internal Revenue Code of 1986, as amended.  Reference to a
section of the Code shall include that section and any comparable section or
sections of any future legislation that amends, supplements or supersedes said
section.

 
 
(e)
Company means RehabCare Group, Inc.

 
 
(f)
Employee means an individual employed by the Company or an Affiliate.

 
 
(g)
ERISA means the Employee Retirement Income Security Act of 1974, as amended.

 
 
(h)
Good Reason means the Employee’s right to terminate his employment prior to a
Change in Control based upon the occurrence of one or more of the following
without the consent of the Employee: (i) a material reduction in the Employee’s
annual base salary; (ii) a material reduction in the Employee’s authority,
duties and responsibilities; (iii) a material reduction in the budget over which
the Employee retains authority; or (iv) a material change in the primary
geographic location at which the Employee performs services.

 
Any termination of the Employee’s employment based upon a good faith
determination of “Good Reason” made by the Employee shall be subject to a
delivery of a notice of termination by the Employee to the Company within 15
days of the first occurrence of an event that would constitute Good Reason in
the manner prescribed herein, and subject further to the ability of the Company
to remedy within 30 days of receipt of such notice any such action by the
Company that may otherwise constitute Good Reason.
 
 
(i)
Plan means the RehabCare Group, Inc. Severance Plan for Company Senior Vice
Presidents, as herein set forth and as amended from time to time.

 
 
(j)
Plan Administrator means the Company or the Committee designated by the Board of
Directors of the Company to administer the Plan.

 
 
(k)
Severance Period means the one-year period commencing on the date an eligible
Employee terminates his employment and is eligible to receive Severance Pay and
Severance Benefits.

 
 
(l)
Termination of Employment means separation from service with the Company and its
Affiliates (generally 50% common control with the Company), as defined in IRS
regulations under Code section 409A (generally, a decrease in the performance of
services to no more than 20% of the average for the preceding 36-month period
and disregarding leaves of absence of up to six months where there is a
reasonable expectation the Employee will return).

 
3.
Eligibility

 
Each Employee whose title is Senior Vice President of the Company shall be
eligible to participate in the Plan; provided, however, an Employee who is
entitled to pre-Change in Control severance benefits pursuant to a separate
written agreement between the Company and such Employee shall not be entitled to
participate in this Plan.
 
4.           Severance Pay and Benefits.
 
Subject to Section 6, any eligible Employee (i) who incurs a Termination of
Employment prior to a Change in Control as a result of termination of Employee’s
employment by the Company for any reason other than Cause or disability or (ii)
who terminates his employment with the Company prior to a Change in Control for
Good Reason within 45 days of the first occurrence of an event that would
constitute Good Reason that has not been remedied by the Company, as described
in Section 2(h), shall be eligible for Severance Pay and Severance Benefits
hereunder.  Severance Pay (as specified in subparagraph (a) below) and Severance
Benefits (as specified in subparagraph (b) below) shall be offset by any
severance pay payable to the eligible Employee at the same time under any other
severance program or plan of the Company or an Affiliate.
 
 
(a)
Severance Pay.  The total amount of Severance Pay to which an eligible Employee
is entitled hereunder shall be equal to the sum of (i) the Employee’s annual
rate of  base salary at the base salary rate in effect on the date of
Termination of Employment; and (ii) Employees’ target annual incentive bonus for
the calendar year containing the date of Termination of Employment.

 
Severance Pay shall be paid to an eligible Employee during the Severance Period
on a monthly basis in an amount equal to one-twelfth of Employee’s total
Severance Pay.
 
Anything herein to the contrary notwithstanding, in the event that all or any
portion of the Employee’s Severance Pay is subject to Code section 409A and the
Employee is a “specified employee,” as defined in the regulations under Code
section 409A, at the time of the Employee’s Termination of Employment, the
Severance Pay that is subject to 409A shall not be paid until the expiration of
six months following Termination of Employment.  In such event, any Severance
Pay that would otherwise have been paid in the preceding six month period shall
be paid in a lump sum on expiration of such period.
 
 
(b)
Severance Benefits.

 
 
(1)
Health benefits.  The eligible Employee and his or her spouse and other eligible
dependents may elect to continue to be covered by the medical, dental, vision
and prescription drug plan(s) maintained by the Company in which the eligible
Employee and his or her spouse or other dependents were participating
immediately prior to the date of his or her Termination of Employment in
accordance with the COBRA provisions of Code section 4980B and ERISA section
602.  During the Severance Period, the Company shall pay the COBRA premiums for
the same level of coverage in which the Employee is enrolled at Termination of
Employment.  In addition, to the extent that the COBRA premiums paid by the
Company are taxable to the Employee, the Company shall pay to the Employee a
gross-up payment for applicable taxes.  Such payment shall be made monthly
during the Severance Period; provided that if the gross-up payments are subject
to Code section 409A and the Employee is a “specified employee,” as defined in
the regulations under Code section 409A, at the time of the Employee’s
Termination of Employment, no payment shall be made until the expiration of six
months following Termination of Employment.  In such event, the gross-up
payments for the preceding six months shall be paid in a lump sum on expiration
of such period.

 
 
(2)
Outplacement Services.  During the Severance Period, the Company shall provide
for an eligible Employee executive-level outplacement services by a vendor
selected by the Company.

 
In addition to the Severance Pay and Severance Benefits provided in this Section
4, the eligible Employee shall be entitled to payment of any base salary or
vacation pay accrued on the Date of Termination in accordance with the Company’s
policies for such payments.
 
 
5.           Reductions or Offsets to Severance Pay
 
 
(a)
The Company has the right to offset from any Severance Pay under this Plan the
amount of any monies that the Employee owes at the time of separation to the
Company or any Affiliate or to any employee benefit plan maintained by the
Company or any of its Affiliates.

 
 
(b)
The Company has the right to offset from any Severance Pay under this Plan the
replacement value of any personal property owned by the Company or any Affiliate
but not returned by an eligible Employee to the Company by the date of
Termination of Employment.

 
Notwithstanding the preceding, the total offset under this Section 5 from any
Severance Pay that is subject to Code section 409A shall not exceed $5,000.
 
6.           Limitations on Severance Pay and Severance Benefits
 
The Company is not obligated to make any payment or provide any benefit under
this Plan to an otherwise eligible Employee if:
 
 
(a)
the date of Termination of Employment occurs after a Change in Control;

 
 
(b)
the eligible Employee voluntarily terminates his employment without Good Reason,
dies, or becomes disabled;

 
 
(c)
the eligible Employee is discharged for Cause;

 
 
(d)
the eligible Employee’s employment with the Company and all Affiliates ceases
upon the sale of all or substantially all of the Company’s assets, or upon the
sale, spin-off, divestiture or other disposition of a business unit, division or
facility, and the eligible Employee is offered comparable employment with (or
thereafter is employed by) the successor, new employer or purchaser of such
assets, business unit, division or facility;

 
 
(e)
the eligible Employee’s employment with the Company and all Affiliates ceases
due to its merger, dissolution or reorganization, and as a result of such
transaction, the eligible Employee is employed by the successor or other new
employer;

 
 
(f)
the eligible Employee transfers employment among the Company and any of its
Affiliates;

 
 
(g)
the eligible Employee is granted a leave of absence pursuant to the Company’s
normal leave of absence policies and procedures;

 
 
(h)
the eligible Employee fails to comply with the provisions of Section 7; or

 
 
(i)
the eligible Employee fails to execute and deliver to the Company not later than
60 days following Termination of Employment an agreement, in form and substance
satisfactory to the Company, effectively releasing and giving up all claims the
Employee may have against the Company and its Affiliates (and each of their
respective employees, officers, plans and agents) arising out of or based upon
any facts or conduct occurring prior to that date, and reaffirming and agreeing
to comply with the terms of Section 7 and any other agreement signed by the
Employee in favor of the Company or any of its Affiliates.  The agreement will
be prepared by the Company and provided to the Employee at the time the
Employee’s employment is terminated or as soon as administratively practicable
thereafter.

 
 
7.
Non-Competition; Confidential Information; and Non-Disparagement.  The
Employee’s right to receive and retain the benefits specified in Section 4 are
conditioned upon the Employee’s compliance with the terms of this Section 7.

 
 
 
(a)
Non-Competition

 
 
 
(1)
During the one-year period beginning on the Date of Termination, the Employee
shall not, without prior written approval of the Company’s Chief Executive
Officer, become an officer, employee, agent, partner, or director of, or provide
any services or advice to or for, any business enterprise in substantial direct
competition with the Company.

 
 
For purposes of this Section 7(a)(1), a business enterprise with which the
Employee becomes associated as an officer, employee, agent, partner, or director
shall be considered in substantial direct competition if such entity competes
with the Company in any business in which the Company or any of its Affiliates
is engaged or provides services or products of a type which is marketed, sold or
provided by the Company or any of its Affiliates (including but not limited to
any product or service which the Company or any such other entity is developing)
within any State or country where the Company or any such Affiliate then
provides or markets (or plans to provide or market) any service or product as of
the date the Employee’s Company employment terminates.
 
 
 
(2)
During the one-year period beginning on the date of Termination of Employment,
the Employee shall not, without prior written approval of the Company’s Chief
Executive Officer, directly or indirectly, solicit, provide to, take away, or
attempt to take away or provide to any customer or solicited prospect of the
Company or any of its Affiliates any business of a type which the Company or
such Affiliate provides or markets or which is competitive with any business
then engaged in (or product or services marketed or planned to be marketed) by
the Company or any of its Affiliates; or induce or attempt to induce any such
customer to reduce such customer’s business with that business entity, or divert
any such customer’s business from the Company and its Affiliates; or discuss
that subject with any such customer.

 
 
 
(3)
During the one-year period beginning on the date of Termination of Employment,
the Employee shall not, without prior written approval of the Company’s Chief
Executive Officer, directly or indirectly solicit the employment of, recruit,
employ, hire, cause to be employed or hired, entice away, or establish a
business with, any then current officer, office manager, staffing coordinator or
other employee or agent of the Company or any of  its Affiliates (other than
non-supervisory or non-managerial personnel who are employed in a clerical or
maintenance position) or any other such person who was employed by the Company
or any of its Affiliates within the twelve (12) months immediately prior to the
date the Employee’s employment with the Company terminated; or suggest to or
discuss with any such employee the discontinuation of that person’s status or
employment with the Company or any of its Affiliates, or such person’s
employment or participation in any activity in competition with the Company or
any of its Affiliates.

 
 
 
(b)
Confidential Information.  After termination of the Employee’s employment with
the Company, the Employee shall not, without the prior written consent of the
Company, or as may otherwise be required by law or legal process, use,
communicate, reveal, or divulge any confidential information, knowledge or data
related to the Company that the Employee obtained during the Employee’s
employment, to anyone other than the Company and those designated by
it.  Confidential information, knowledge or data means confidential and/or
proprietary information and trade secrets of or relating to the Company or any
of its Affiliates, including but not limited to information concerning personnel
of the Company or any of its Affiliates, confidential financial information,
customer or customer prospect information, information concerning temporary
staffing candidates, temporary employees, and personnel, temporary employee and
customer lists and data, methods and formulas for estimating costs and setting
prices, research results (such as marketing surveys, or trials), software,
programming, and programming architecture, enhancements and developments, cost
data (such as billing, equipment and programming cost projection models),
compensation information and models, business or marketing plans or strategies,
new products or marketing strategies, deal or business terms, budgets, vendor
names, programming operations, information on proposed acquisitions or
dispositions, actual performance compared to budgeted performance, long-range
plans, results of internal analyses, computer programs and programming
information, techniques and designs, business and marketing plans, acquisition
plans and strategies, divestiture plans and strategies, internal valuations of
Company assets, and trade secrets, but does not include information generally
known in the marketplace.  In addition, confidential information includes
information of another company given to the Company with the understanding that
it will be kept confidential.  All confidential information described herein is
and constitutes trade secret information (regardless of whether the same is
legally determined to be a trade secret) and is not the property of the
Employee.

 
 
 
(c)
Non-Disparagement.  Following termination of employment, the Employee will not
criticize, denigrate, disparage, or make any derogatory statements about the
Company or its respective business plans, policies and practices, or about any
of the Company’s officers, employees or former officers or employees, to
customers, competitors, suppliers, employees, former employees, members of the
public, members of the media, or any other person; nor shall the Employee harm
or in any way adversely affect the reputation and goodwill of the
Company.  Nothing in this paragraph shall preclude or prevent the Employee from
giving truthful testimony or information to law enforcement entities,
administrative agencies or courts or in any other legal proceedings as required
by law.

 
 
8.           Claims Procedures
 
 
(a)
Presenting a Claim.  A claim for benefits under the Plan must be submitted in
writing to the Company at the following address:

 
RehabCare Group, Inc.
ATTN:  President and Chief Executive Officer
7733 Forsyth Boulevard, Suite 1700
St. Louis, Missouri 63105


 
(b)
Notice of Claim Denial.  If a claim for Plan benefits is denied either in whole
or in part, the Employee (“claimant”) will be notified in writing by the Plan
Administrator within 90 days of the receipt of the claim unless reasons beyond
the control of the Plan Administrator require an extension of time for
processing the claim.  The notice will also provide the following information:

 
 
(1)
the specific reason or reasons for the denial;

 
 
(2)
specific reference to the pertinent Plan provisions upon which the denial is
based;

 
 
(3)
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 
 
(4)
a description of the Plan’s review procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under ERISA following a denial of an appeal.

 
If such an extension of time is required, written notice of this extension will
be sent to the claimant prior to the termination of the initial 90-day
period.  The extension notice will indicate the reasons for the extension of
time and the date by which the Plan expects to render a final decision.  In no
event will this date be more than 90 days after the end of the initial 90-day
period.  If the Plan Administrator does not furnish a response within the
initial 90-day or extended period, the claimant shall be deemed to have
exhausted the claims and appeals process set forth herein and is entitled to
file suit in federal or state court.
 
 
(c)
Request for Review.  If a claim for benefits is denied in whole or in part, the
claimant or the claimant’s duly authorized representative may, within 60 days
after receipt of the notice of such denial, make a written request for review of
the denial by the Plan Administrator.  The claimant’s request should state the
reasons he believes the claim denial was improper and submit any additional
information, material or comments that he considers appropriate.  The claimant
may review any documents relevant to his claim.  If the claimant or his duly
authorized representative fails to file such an appeal within 60 days after the
claim is denied, the claimant shall be deemed to have waived any right to appeal
the denial of the claim.

 
 
(d)
Decision on Review. The Plan Administrator shall render a written decision on
review not later than 60 days following the date of the receipt of the request
for review.  However, if special circumstances require an extension of time
beyond the initial 60 day period, prior to the end of such initial 60 day
period, the plan Administrator shall provide to the claimant written notice of
the extension, the special circumstances requiring the extension, and the date
by which the Plan Administrator expects to render the final decision.  In no
event shall the decision be postponed later than 120 days following the receipt
of the request review.  If a decision is not furnished within the initial 60 day
period (or applicable extension), then the request for review shall be deemed
denied.

 
Any denial shall inform the claimant of the specific reason or reasons for the
denial, refer to specific Plan provisions on which the denial is based, state
that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of all documents, records and other information
relevant to the claim, and state that the claimant has a right to bring a civil
action under Section 502(a) of ERISA.
 
The Plan Administrator’s decision is final and binding.
 
9.           Plan Administration
 
 
(a)
Plan Administrator.  The Plan shall be administered by the Plan
Administrator.  The Plan Administrator shall have the responsibility for
carrying out the provisions of the Plan and the general administration of the
Plan.  The Plan Administrator shall establish and enforce such rules,
regulations and procedures, as it shall deem necessary or proper for the
efficient administration of the Plan, and delegate such duties and
responsibilities as it deems appropriate.  The Plan Administrator shall
constitute a named fiduciary as that term is defined in ERISA.

 
 
(b)
Funding.  The Plan shall at all time be entirely unfunded and no provisions
shall at any time be made with respect to segregating assets of the Company or
any Affiliate for payment of any Severance Pay or Severance Benefits
hereunder.  Payments under this Plan shall be made from general assets of the
Company.  No employee or any other person shall have any interest in any
particular assets of the Company by reason of the right to receive Severance Pay
or Severance Benefits under the Plan and any such Employee or any other person
shall have only the rights of a general unsecured creditor of the Company with
respect to any rights under the Plan.

 
 
(c)
Standard of Review.  The Plan Administrator shall perform its duties as the Plan
Administrator in its sole discretion as it shall determine as appropriate, in
light of the reason and purpose for which the Plan is established and
maintained.  In particular, the interpretation of all Plan provisions and
whether an Employee is entitled to any benefit pursuant to the terms of the
Plan, shall be made by the Plan Administrator in its sole discretion.  Any
construction of the terms of the Plan for which there is a rational basis that
is adopted by the Plan Administrator in good faith shall be final and legally
binding on all parties.

 
Any interpretation of the Plan or other action of the Plan Administrator made in
good faith shall be subject to review only if such an interpretation or other
action is without rational basis.  Any review of a final decision or action of
the Plan Administrator shall be based only on such evidence presented to or
considered by the Plan Administrator at the time it made the decision that is
the subject of the review.  The Participating Employers, and any Employee who
performs services for a Participating Employer who is or may be compensated for
in part by benefits payable pursuant to this Plan, hereby consent to actions of
the Plan Administrator made in good faith and agree to the narrow standard of
review prescribed in this section.
 
 
(d)
Required Participant Information.  An eligible Employee must furnish to the Plan
Administrator such documents, evidence or information, as it considers necessary
or desirable for purposes of administering this Plan.  It shall be a condition
of this Plan that each such person must furnish such information promptly and
sign such necessary documents before any benefits become payable under the Plan.

 
 
(e)
Notices.  Any notice required to be given to the Company shall be sent by the
Employee to the Company as directed in Article 8 hereof.  Any notice required to
be given to the Employee shall be sent by the Company to the most recent home
address of the Employee provided to the Company’s Human Resources Department by
the Employee.

 
10.           Miscellaneous
 
 
(a)
The Employment Relationship.  Employment by the Company is on an “at will”
basis.  Either the Company or the Employee can end the employment relationship
at any time, for any reason or no reason at all.  Only officers of the Company
are authorized to make any commitment concerning employment that could change
the nature of this “at will” arrangement.  An Employee should not rely on any
such commitment, unless it is writing and specifically authorized by an officer
of the Company.  Nothing in this Plan shall be construed as a contract or
guarantee of employment between the Company and an Employee.

 
 (b)
Taxes.  All Severance Pay and Severance Benefits shall be subject to all
applicable federal, state and local taxes and the Company shall withhold the
amount of any tax attributable thereto.

 
 
(c)
Effective Date.  The effective date of this restated Plan is January 1, 2009.

 
 
(d)
Termination or Modification.  The Company, the Plan Administrator, or the
delegated representative of either, has the right to terminate, modify or amend
this Plan or reduce its benefits at any time with or without advance notice to
Employees.

 
 
(e)
Transferability of Benefits.  The right to receive payment of benefits under
this Plan shall not be transferred, assigned or pledged except by will or
pursuant to the laws of descent and distribution.

 
 
(f)
Choice of Law.  Except to the extent preempted by ERISA, this Plan shall be
construed, administered and governed in all respects in accordance with the
substantive laws of the State of Missouri, but not its conflict of law
principles.

 


 

3287057.5
 
 

--------------------------------------------------------------------------------

 

RehabCare Group, Inc., by its duly authorized officer, hereby adopts the
foregoing Restated Plan this __________ day of
___________________________________, 2008.
 
REHABCARE GROUP, INC.
 


By:           ____________________________________


Name:                      ____________________________________


Title:                      ____________________________________


